Citation Nr: 1750806	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-11 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151, for chronic renal dysfunction due to Allopurinol toxicity and poorly treated previous infections, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1953 to November 1955.  He died in December 2009.  The appellant is the Veteran's surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appellant testified before a Decision Review Officer (DRO) in January 2013.  A transcript of the hearing is of record.

In October 2014 and May 2016, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board regrets the additional delay but finds that further development is necessary.  The appellant asserts that the Veteran's cause of death (renal failure, anemia, and a blood disorder) was caused by the development of pneumonia during service as a result of exposure to metals in the engineering supply depot and/or exposure to coal and metal/mineral pollutants in the air from heavy metal machinery and nearby coal mines.  She also seeks compensation under 38 U.S.C.A. § 1151, for chronic renal dysfunction due to Allopurinol toxicity and poorly treated previous infections.

In May 2016, the Board directed the AOJ to submit a request for any sick/morning reports and a request to the National Personnel Records Center (NPRC) for records of the Veteran's claimed hospitalization for viral pneumonia in Kaiserslautern or Vogelweh, Germany.  Although June 2016 correspondence indicates that the Veteran served there from approximately February 1954 through November 1955, a July 2017 response indicates that the AOJ requested records only for the period from January 1955 through April 1955.  The response further indicates that no search was possible based on the information furnished because the index of retired records at the NPRC does not list the Veteran's unit for the year 1955.  While this response may reasonably establish the lack of records for the year 1955, there is no indication that the AOJ made any attempt to request records for the period from February through December 1954.

In addition, in May 2016, the Board remanded the appeal to obtain an addendum opinion after obtaining outstanding private treatment records.  The Board observed that the Veteran died at Robert Wood Johnson University Hospital in December 2009 and that although some of those records were associated with the claims file, there were no records associated with his final days of treatment there.  In June 2016, the AOJ made another request for records from that provider, specifically noting that the records for approximately the week before the Veteran's death were especially important.  In August 2016, Robert Wood Johnson University Hospital responded with a number of treatment records.  While many were redundant, there were a number of records dated from the week immediately preceding his death, to include documentation of blood tests, renal function panels, an electrocardiogram, and a discharge summary.  In August 2017, an addendum opinion was obtained; however, the examiner there specifically noted, "I find no additional information that is in VBMS that was received by the VA after the [May 2016] BVA decision."  In light of this recently obtained evidence and the fact that there may be outstanding sick/morning reports and/or service records, the Board finds that an addendum opinion which takes into account the complete record is required.

Accordingly, the case is REMANDED for the following action:

1.  Resubmit a request for any sick/morning reports and hospitalization records for claimed treatment for pneumonia during service for the period from February 1, 1954 through December 31, 1954.  If multiple requests are needed to cover the entire period, submit multiple requests.

If no records are obtained, please provide and associate with the record a memorandum of unavailability documenting the attempts to secure the Veteran's sick/morning reports and service hospital records from alternate sources.

2.  Thereafter, transfer the claims file to the examiner who provided the August 2017 addendum opinion or, if unavailable, from another VA examiner.  Provide the examiner with the claims file, which includes both physical and electronic files and a copy of this remand.

The examiner is asked to again review the claims file, to include any newly received terminal hospital records, sick/morning reports and in-service hospital records showing treatment for pneumonia, to specifically include documentation of blood tests, renal function panels, an electrocardiogram, and a discharge summary and respond to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the disabilities that caused the Veteran's December 2009 death had their onset during or are otherwise etiologically related to his active service, including any hospitalization for viral pneumonia and any exposure to coal dust or deposits or heavy machinery metal.   

If the answer to (a) is no, the examiner MUST provide an opinion, based on the record, regarding:

b) whether it is at least as likely as not (a 50 percent or greater probability) any service-related disabilities contributed substantially or materially to his death, combined to cause his death, or aided or lent assistance to the production of his death.

Regarding the Veteran's VA care, the examiner MUST provide an opinion regarding:

c) whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care or medical treatment of the Veteran's gout prior to his death in 2009,  

d) whether the Veteran's death, or the continuance or natural progress of the cause of his death, was (1) proximately (i.e., directly) caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault (including any failure to timely diagnose and properly treat the cause of death) on VA's part in furnishing medical care prior to his death in December 2009; and (2) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (3) proximately (i.e., directly) caused by an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered the event an ordinary risk of the treatment provided, or the risk was not the type that a reasonable health care provider would have disclosed prior to obtaining informed consent).  

The examiner MUST address the appellant's contentions that the VAMC failed to properly monitor the Veteran's renal function prior to his death and failed to properly treat his renal dysfunction by prescribing "toxic" levels of Allopurinol for gout or properly treating infections. 
.
Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  Please provide a separate opinion for each disability identified as an immediate and primary or an underlying cause of the Veteran's death.  Each opinion must consider the appellant's lay statements and all pertinent medical history.  If medical literature is used, please provide a citation.  

3.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




